Citation Nr: 1114619	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder (claimed as dysphagia with hiatal hernia).

2.  Entitlement to service connection for a bilateral hand disorder, to include a bilateral nerve condition of the hands.

3.  Entitlement to service connection for a bone disorder (claimed as brittle bones).

4.  Entitlement to service connection for cervical spine disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues.  The Veteran timely appealed the above issues.

The Board notes that the Veteran was initially denied service connection for his claimed stomach disorder in an unappealed January 1999 rating decision.  He filed to reopen that claim, and raised claims involving his hands and bones in March 2005.  The RO denied such issues in a September 2005 rating decision, and the Veteran asked for reconsideration of that decision in a November 2005 correspondence.  Such communication is deemed to meet the requirements of a notice of disagreement under 38 C.F.R. § 20.201.  

An October 2006 rating decision confirmed the denials issued in September 2005. The RO again denied the above issues in a May 2007 rating decision, which, in pertinent part, also denied claims of service connection for tinnitus, hearing loss, a right shoulder disorder, and a neck disorder.  

The Board May 2007 rating decision characterized the bilateral hand disorder, including the claimed bilateral nerve conditions thereof; the bone disorder (claimed as brittle bones); and, the stomach disorder as requests to reopen previously denied claim.  However, based on the procedural history as set forth above, the only finally denied claim was the stomach disorder that had been originally adjudicated in January 1999.  Accordingly, the Board has classified the issues as noted above in order to more accurately reflect the evidence of record.

The issues of entitlement to a waiver of overpayment for $13,757.59, and the propriety of the termination of the Veteran's nonservice-connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2008 substantive appeal, the Veteran indicated that he wished to appear for a hearing before a Veterans Law Judge.  Such a hearing was scheduled for January 12, 2011, at the RO in New York, New York.  The Veteran was notified of that hearing in a December 2010 letter.  He failed to appear for his hearing on his scheduled date and time.  

In a March 2011 correspondence, the Veteran submitted a motion to reschedule the hearing that he failed to appear for in January 2011.  He stated in that correspondence that he failed to appear because he could not get to the RO due to inclement weather.  The Board granted that motion to reschedule his hearing in a March 2011 ruling.  Consequently, a Travel Board or videoconference hearing should be scheduled.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, such must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



